Citation Nr: 1626621	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1989, with subsequent Army National Guard service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal. 

The issues of entitlement to service connection for a right knee disability, a right hip disability, a left hip disability, a low back disability, depression, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current left knee disability is related to active duty.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Board is aware that on a July 2013 VA Form 9 the Veteran asserted that a June 2013 VA examination was inadequate.  He stated that the examination only took 5 minutes and the examiner did not listen to him or discuss his military career.  However, a review of the June 2013 examination report reveals that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded, and thus the examination appears complete and adequate.  Accordingly, a new examination is not necessary for evaluation of the Veteran's claim.

The Veteran asserts that his left knee disability, for which he underwent a total knee replacement (TKR) in 2001, is the result of an injury that occurred during active duty National Guard summer camp.  During a March 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that he injured his left knee when a 202-pound artillery round rolled off an HEMTT truck onto his leg and the knee knocked or popped out of joint.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service personnel records reflect that he was on active duty during annual training from May 12-27, 1990.  His service treatment records show that he injured his left knee on May 17, 1990.  That injury was determined to have been incurred in the line of duty.  He reported in a statement that he felt his knee pop out of the socket while pulling a camouflage net to unroll it over an HEMTT A-24 10T truck.  A witness made a similar statement regarding the details and manner of the Veteran's left knee injury.  On examination, the Veteran had stable varus and valgus stress tests, and was unable to perform McMurray test.  The x-ray was negative for fracture.  The assessment was sprain.  The Veteran was assigned a knee brace and put on profile.  The Veteran's subsequent service records are negative for any relevant complaints, symptoms, findings or diagnoses.

Private hospital records reflect that in December 1997 the Veteran was hospitalized with complaints of left leg erythema and redness of two weeks' duration.  He had extreme tenderness throughout the left leg.  The admitting diagnosis was severe cellulitis and rule out osteomyelitis.  The Veteran's past medical history was only significant for a prior accident a few years earlier when he was kicked by a horse and subsequently developed gangrene in the left lower leg.  

The private hospital records also reflect that the Veteran underwent a left total knee arthroplasty in July 2001.  His pain began approximately 8 years earlier in 1992 when he was kicked by a cow.  The preoperative diagnosis was chronic left knee severe debilitating tricompartmental osteoarthritis.  

The private hospital records do not link the Veteran's left knee disability to his May 1990 injury.  They do show that he had intermittent left leg trauma in 1992.  

The report of the June 2013 VA examination provides that it was based on a review of the Veteran's claims file, and sets forth the relevant medical history and the current findings.  The diagnosis was left total knee arthroplasty.  The examiner stated that the Veteran's left knee disability was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner explained that the Veteran did have a rotation injury on May 17, 1990, which was listed as line of duty.  Examination indicated no swelling and there was a question of internal derangement.  In December 1997, the Veteran was seen for a left knee infection and an MRI was done.  The MRI showed no indication of previous internal derangement.  The meniscus, cartilage and ligaments were normal.  This would indicate that the injury in 1990 did not cause any structural damage.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on an accurate review of the Veteran's service and post-service medical record.  The examiner explained his opinion with references to the Veteran's May 1990 medical findings and the 1997 MRI findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board finds it significant that there is no medical evidence to the contrary of the June 2013 VA medical opinion.  In fact, the record is negative for any medical evidence linking the Veteran's current left knee disability to the May 1990 left knee injury. 

The Board recognizes the Veteran's own testimony, and notes that he is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible, although it does observe that during the March 2016 hearing the Veteran failed to mention being kicked in the left leg by a cow or horse in 1992. 

However, the Veteran's contentions do not constitute competent evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current left knee disability is related to the May 1990 left knee injury) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.  


REMAND

In January 2010, the Veteran submitted a notice of disagreement with the December 2009 rating decision on appeal.  A June 2013 statement of the case (SOC) addressed only the issue of service connection for a left knee disability.  The Veteran has not been provided an SOC with regard to the remaining issues of service connection for a right knee disability, a right hip disability, a left hip disability, a low back disability, depression, bilateral hearing loss and tinnitus.  He has not withdrawn these issues in writing.  As a result, the Board is required to remand these claims for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with an SOC regarding the issues of service connection for a right knee disability, a right hip disability, a left hip disability, a low back disability, depression, bilateral hearing loss and tinnitus.  The SOC should address all aspects of the claim and compliance with VA's duty to notify and assist.  Provide the Veteran the appropriate amount of time in which to submit a substantive appeal.  If the Veteran perfects an appeal of any of the issues, the appeal should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


